           Case 3:21-cv-02470-EMC Document 53 Filed 07/21/21 Page 1 of 6



 1   PURVI G. PATEL (CA SBN 270702)
     PPatel@mofo.com
 2   KELSEY HARRISON (CA SBN 328621)
     KHarrison@mofo.com
 3   JOVANNA R. BUBAR (CA SBN 329277)
     JBubar@mofo.com
 4   MORRISON & FOERSTER LLP
     707 Wilshire Boulevard, Suite 6000
 5   Los Angeles, California 90017-3543
     Telephone: 213.892.5200
 6   Facsimile:    213.892.5454

 7   MARK DAVID MCPHERSON (CA SBN 307951)
     MMcPherson@mofo.com
 8   MORRISON & FOERSTER LLP
     425 Market Street
 9   San Francisco, CA 94101
     Telephone: 415.268.7000
10   Facsimile: 415.268.7522

11   Attorneys for Specially Appearing Defendant
     LEDGER SAS
12
     (Additional counsel listed on signature page)
13

14
                                      UNITED STATES DISTRICT COURT
15
                                  NORTHERN DISTRICT OF CALIFORNIA
16

17   NAEEM SEIRAFI, EDWARD BATON,                    Case No. 3:21-cv-02470-EMC
     ANTHONY COMILLA, BRETT DEENEY,
18   and ABRAHAM VILINGER, individually and          STIPULATION EXTENDING PAGE
     on Behalf of All Other Similarly Situated,      LIMITS FOR DEFENDANT LEDGER
19                                                   SAS’S MOTION TO DISMISS
                        Plaintiffs,                  PLAINTIFFS’ FIRST AMENDED
20          v.                                       COMPLAINT AND PLAINTIFFS’
                                                     OPPOSITION
21   LEDGER SAS, SHOPIFY (USA) INC., and
     SHOPIFY INC.,                                   Judge:     Hon. Edward M. Chen
22                 Defendants.                       Courtroom: 5
23                                                   Complaint filed: April 6, 2021
                                                     FAC filed: June 9, 2021
24                                                   Trial Date: none
25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER
     Case No. 3:21-cv-02470-EMC
     sf-4531173
            Case 3:21-cv-02470-EMC Document 53 Filed 07/21/21 Page 2 of 6



 1           Plaintiffs and Defendant Ledger SAS stipulate as follows:

 2           WHEREAS, Plaintiffs filed their first amended complaint (“FAC”) on June 9, 2021 (ECF

 3   No. 33);

 4           WHEREAS, Ledger’s motion to dismiss is due July 26, 2021 (ECF No. 23);

 5           WHEREAS, having now received and reviewed the FAC (which totals 72-pages and 276-

 6   paragraphs) and contemplated its arguments in response, Ledger anticipates needing, at most, an

 7   additional 15 pages to adequately address the nine claims in the FAC brought in some instances by

 8   all Plaintiffs and in others by a single Plaintiff: (1) negligence, (2) negligence per se, (3) declaratory

 9   judgment and injunctive relief, (4) California Unfair Competition Law, (5) California Consumers

10   Legal Remedies Act, (6) deceit by concealment, (7) Georgia Uniform Deceptive Trade Practices

11   Act, (8) Georgia Fair Business Practices Act, and (9) New York Deceptive Trade Practices Act;

12           WHEREAS, in the same motion, Ledger also will be seeking dismissal for lack of personal

13   jurisdiction and under the doctrine of forum non conveniens;

14           WHEREAS, the parties have conferred, and Plaintiff does not oppose Ledger filing a

15   motion to dismiss of up to 40 pages (Declaration of Purvi G. Patel ¶ 3);

16           WHEREAS, the parties also agreed that Plaintiffs will have up to 40 pages for their

17   opposition to Ledger’s motion (Id.);

18           WHEREAS, Defendants Shopify, Inc. and Shopify (USA), Inc. do not oppose the relief

19   requested in this stipulation (Id. ¶ 4);

20           WHEREAS, the parties will endeavor to use fewer than the requested pages and distill the

21   relevant arguments into the minimum length necessary to fully present their arguments to the Court;

22           NOW, THEREFORE, the parties hereby stipulate and agree, subject to the Court’s

23   approval, that:

24           1.        Defendant Ledger SAS’s motion to dismiss may include a memorandum of points

25   and authorities of up to 40 pages in length; and

26   ///

27   ///

28   ///

     JOINT STIPULATION AND [PROPOSED] ORDER
     Case No. 3:21-cv-02470-EMC                                                                           1
     sf-4531173
           Case 3:21-cv-02470-EMC Document 53 Filed 07/21/21 Page 3 of 6



 1          2.      Plaintiffs’ memorandum of points and authorities in opposition to Ledger’s motion to

 2   dismiss may be up to 40 pages in length.

 3

 4   DATED: July 20, 2021                        By: /s/ Constantine P. Economides
                                                 Velvel Freedman (pro hac vice)
 5                                               Constantine P. Economides (pro hac vice)
                                                 ROCHE FREEDMAN LLP
 6
                                                 200 South Biscayne Boulevard
 7                                               Miami, FL 33131
                                                 Telephone: (305) 971-5943
 8                                               Email: vel@rcfllp.com
                                                 Email: ceconomides@rcfllp.com
 9

10                                               Kyle W. Roche (pro hac vice)
                                                 Richard Cipolla (pro hac vice)
11                                               Jolie Huang (pro hac vice)
                                                 ROCHE FREEDMAN LLP
12                                               99 Park Avenue, 19th Floor
                                                 New York, NY 10016
13                                               Telephone: (646) 970-7509
14                                               Email: kyle@rcfllp.com
                                                 Email: rcipolla@rcfllp.com
15                                               Email: jhuang@rcfllp.com

16
                                                 Todd M. Schneider (SBN 158253)
17                                               Jason H. Kim (SBN 220279)
                                                 Matthew S. Weiler (SBN 236052)
18
                                                 SCHNEIDER WALLACE COTTRELL
19                                               KONECKY LLP
                                                 2000 Powell Street, Suite 1400
20                                               Emeryville, CA 94608
                                                 Telephone: (425) 421-7100
21                                               Email: TSchneider@schneiderwallace.com
                                                 Email: JKim@schneiderwallace.com
22
                                                 Email: MWeiler@schneiderwallace.com
23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER
     Case No. 3:21-cv-02470-EMC                                                                    2
     sf-4531173
           Case 3:21-cv-02470-EMC Document 53 Filed 07/21/21 Page 4 of 6



 1
                                              Ryan J. Clarkson (SBN 257074)
 2                                            Bahar Sodaify (SBN 289730)
                                              Yana Hart (SBN 306499)
 3
                                              Christina N. Mirzaie (SBN 333274)
 4                                            CLARKSON LAW FIRM, P.C.
                                              22525 Pacific Coast Highway
 5                                            Malibu, CA 90265
                                              Telephone: (213) 799-4050
 6                                            Email: rclarkson@clarksonlawfirm.com
                                              Email: bsodaify@clarksonlawfirm.com
 7
                                              Email: yhart@clarksonlawfirm.com
 8                                            Email: cmirzaie@clarksonlawfirm.com

 9                                            Counsel for Plaintiffs
10
     DATED: July 20, 2021                     By: /s/ Purvi G. Patel
11
                                              Purvi G. Patel (SBN 270702)
12                                            Kelsey Harrison (SBN 328621)
                                              Jovanna Bubar (SBN (329277)
13                                            MORRISON & FOERSTER LLP
                                              707 Wilshire Boulevard, Suite 6000
14                                            Los Angeles, CA 90017-3543
                                              Telephone: (213) 892-5200
15
                                              Email: PPatel@mofo.com
16                                            Email: KHarrison@mofo.com
                                              Email: JBubar@mofo.com
17
                                              Mark David McPherson (SBN 307951)
18                                            MORRISON & FOERSTER LLP
                                              425 Market Street
19
                                              San Francisco, CA 94195
20                                            Telephone: (415) 268-7000
                                              Email: MMcPherson@mofo.com
21
                                              Attorneys for Specially Appearing
22                                            Defendant Ledger SAS
23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER
     Case No. 3:21-cv-02470-EMC                                                      3
     sf-4531173
           Case 3:21-cv-02470-EMC Document 53 Filed 07/21/21 Page 5 of 6



 1                                        FILER’S ATTESTATION

 2          Pursuant to Local Rule 5-1(i)(3) of the Northern District of California, regarding signatures,

 3   I, Purvi G. Patel, attest that concurrence in the filing of this document has been obtained.

 4

 5   Dated: July 20, 2021                          MORRISON & FOERSTER LLP
 6

 7                                                 By: /s/ Purvi G. Patel
                                                           Purvi G. Patel
 8
                                                           Attorneys for Specially Appearing
 9                                                         Defendant Ledger SAS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER
     Case No. 3:21-cv-02470-EMC                                                                      4
     sf-4531173
           Case 3:21-cv-02470-EMC Document 53 Filed 07/21/21 Page 6 of 6



 1                                            [PROPOSED] ORDER

 2          Pursuant to the stipulation of the parties, the Court orders as follows:

 3          1.      Defendant Ledger SAS’s motion to dismiss may include a memorandum of points

 4   and authorities of up to 40 pages in length.

 5          2.      Plaintiffs’ memorandum of points and authorities in opposition to Ledger’s motion to

 6   dismiss may be up to 40 pages in length.

 7

 8

 9

10   DATED: July 21, 2021

11
                                                       THE HONORABLE EDWARD M. CHEN
12                                                     United States District Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     JOINT STIPULATION AND [PROPOSED] ORDER
     Case No. 3:21-cv-02470-EMC                                                                    5
     sf-4531173
